Case: 1:18-cv-02006-CAB Doc #: 49 Filed: 04/28/21 1 of 4. PageID #: 439




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 FRANK LACEY,                                 )       CASE NO.1:18CV2006
                                              )
                       Plaintiff,             )       SENIOR JUDGE
                                              )       CHRISTOPHER A. BOYKO
                vs.                           )
                                              )
 OHIO DEPARTMENT OF                           )       ORDER
 REHABILITATION AND                           )
 CORRECTION, ET. AL.,                         )
                                              )
                       Defendant.             )

 CHRISTOPHER A. BOYKO, SR. J:

        This matter is before the Court on Plaintiff pro se Frank Lacey’s Motion to Strike

 (ECF # 44). Plaintiff objects to the teleconference held February 4, 2021, because “the

 defendant and his attorneys had failed to invoke this Court’s subject-matter jurisdiction under

 28 U.S.C. § 1331.” After Defendant filed his opposition, the Magistrate Judge issued his

 Report and Recommendation (“R & R”) (ECF # 47), recommending Plaintiff’s Motion be

 denied. For the following reasons, the Court adopts the Magistrate Judge’s R & R and denies

 Plaintiff’s Motion.

        Plaintiff pro se Frank Lacey brought this action on August 31, 2018, against the Ohio

 Department of Rehabilitation and Corrections and eleven other individually named

 Defendants for claims stemming from alleged violations of his First Amendment rights. All

 Defendants and claims were subsequently dismissed except those brought under 42 U.S.C. §

 1983 against Defendant Jeremiah Linden.
Case: 1:18-cv-02006-CAB Doc #: 49 Filed: 04/28/21 2 of 4. PageID #: 440




        As the Magistrate Judge points out, its unclear what Plaintiff seeks to strike. It could

 be the teleconference because Plaintiff contends Defendant and his counsel failed to invoke

 the Court’s subject matter jurisdiction over the teleconference. In his Motion, Plaintiff

 objects to the teleconference but never expressly identifies what he seeks to strike from the

 record. Plaintiff also challenges Defendant’s counsel’s notice of appearance as deficient,

 apparently because they failed to invoke the Court’s subject matter jurisdiction.

        Plaintiff also contends that he had no duty to serve a copy of the “instant action” on

 Defendant because Defendant failed to appear and timely Answer the Complaint.

        Lastly, Plaintiff argues the Magistrate Judge denied him his Due Process rights when

 the Judge refused to allow Plaintiff to submit an oral motion at a teleconference in October

 2020 but instead insisted that any motion to the Court be submitted in writing.

                                Standard of Review

        A district court reviews de novo any finding or recommendations of the magistrate

 judge’s report and recommendation to which specific objections are made. 28 U.S.C.

 § 636(b)(1)(c); 28 U.S.C. § 2254, Rule 8(b); Loc. R. 72.3(b). A party may not file a general

 objection to the entirety of the magistrate’s report. Ayers v. Bradshaw, 2008 WL 906100,

 at*1 (N.D. Ohio Mar. 31, 2008) (citing Howard v. Sec’y of Health & Human Servs., 932

 F.2d505, 508-09 (6th Cir. 1999)). “For an objection to be sufficiently specific, the petitioner

 must direct ‘the district judge’s attention to specific issues decided by the magistrate contrary

 to [the petitioner’s] position.’” Ayers, at *2 (quoting Neuman v. Rivers, 125 F.3d 315, 323

 (6thCir. 1997)).

        As the Magistrate Judge clearly reasoned, if the Court lacks subject matter


                                                 2
Case: 1:18-cv-02006-CAB Doc #: 49 Filed: 04/28/21 3 of 4. PageID #: 441




 jurisdiction, then everything, including Plaintiff’s Complaint, must be dismissed. Here,

 Plaintiff has asserted federal claims, including employment discrimination claims under Title

 VII and constitutional claims under 42 U.S.C. § 1983. 28 U.S.C. § 1331 grants federal

 district courts subject-matter jurisdiction over all claims“arising under” federal law. Thus, the

 Court clearly possesses subject matter jurisdiction because Plaintiff’s Complaint presents

 questions of federal law.

        Plaintiff further fails to offer any caselaw holding that a Defendant must invoke the

 Court’s subject matter jurisdiction before appearing in a case. It is to Plaintiff’s Complaint

 that the Court looks to determine its subject matter jurisdiction not Defendant’s invocation of

 subject matter jurisdiction. Therefore, the Court agrees with the Magistrate Judge that

 Defendant’s failure to invoke the Court’s subject matter jurisdiction does not deprive the

 Court of the same nor does it prohibit Defendant’s counsel from appearing before the Court.

        The Magistrate Judge further determined Plaintiff’s argument that he had no duty to

 serve Defendant a copy of the “instant action” because Defendant failed to appear or answer

 has no merit because Plaintiff failed to properly serve Defendant initially. While an entry of

 default was originally docketed in the case, upon motion of Defendant to set aside the entry of

 default, the Court granted the motion once Defendant established that he was never properly

 served. Thus, Defendant did not fail to answer but did subsequently answer the Complaint

 once service was properly executed upon him. Moreover, the docket demonstrates that

 Defendant’s counsel entered their notice of appearance on March 27, 2020. Therefore, the

 Magistrate Judge recommends and the Court agrees that Plaintiff’s arguments on Defendant’s

 alleged failure to answer and failure to appear lack merit.


                                                 3
Case: 1:18-cv-02006-CAB Doc #: 49 Filed: 04/28/21 4 of 4. PageID #: 442




        Finally, the Magistrate Judge recommends the Court find Plaintiff’s lack of Due

 Process argument fails because both Federal Rules of Civil Procedure and the Court’s Local

 Rules require all motions be in writing. Federal Rule of Civil Procedure 7(b)(1)(a) and the

 Local Civil Rule 7.1(b) provide that all motions, unless made during a hearing or trial, must

 be in writing. Plaintiff provides no authority for his assertion that he has a Due Process right

 to oral motions. The Court agrees with the Magistrate Judge that the plain language of the

 Federal Rules of Civil Procedure and Local Rules require motions be in writing unless

 otherwise authorized by the Court. Moreover, Plaintiff fails to argue that he was unable to

 submit a written motion. Thus, he cannot demonstrate any prejudice.

        Finally, Plaintiff has not filed any objections to the Magistrate Judge’s Report and

 Recommendation. “The election not to file objections to the Magistrate Judge's report

 releases the Court from its duty to independently review the record.” Godwin v. Tuscola Cty.

 Ct., No. 20-12012, 2020 WL 6161257, at *1 (E.D. Mich. Oct. 21, 2020) citing Thomas v.

 Arn, 474 U.S. 140, 149 (1985). “The failure to file objections to the report and

 recommendation waives any further right to appeal.” Id.

        Therefore, for the foregoing reasons, the Court adopts the Magistrate Judge’s

 unobjected to Report and Recommendation and denies Plaintiff’s Motion to Strike.

        IT IS SO ORDERED.




                                       /s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       Senior United States District Judge




                                                 4
